 

 

EXHIBIT 10.1

THIRD AMENDMENT TO LICENSE AGREEMENT

This Third Amendment (the “Third Amendment”) to the License Agreement (the
“Agreement”) dated July 4, 2012, by and among Clearside Biomedical, Inc., a
Delaware corporation having a principal place of business at 900 North Point
Parkway, Suite 200, Alpharetta, Georgia 30005 (“Clearside” or “COMPANY”), Emory
University, a nonprofit Georgia corporation having offices located at 1599
Clifton Road NE, 4th Floor, Mailstop 1599/001/ l AZ, Atlanta, Georgia 30322
(“Emory”) and the Georgia Tech Research Corporation, a nonprofit corporation
with offices located at offices located at 505 10th Street NW, Atlanta, Georgia
30332-0415 (“GTRC” and together with Emory, “LICENSOR”) is effective this 1st
day of April, 2018 (the “Third Amendment Effective Date”).

 

WHEREAS, Emory and/or GTRC have made joint advances to the technology licensed
pursuant to the Agreement;

 

WHEREAS the parties have made prior amendment to the Agreement on or around
April 2, 2014 (the “First Amendment”), and on or around December 12, 2016 (the
“Second Amendment”), in order to include patents that may issue based on U.S.
Provisional Patent Application Serial No. 61/918,992 (the “2014 Patent
Application”) and U.S. Provisional Patent Application Serial No. 62/364,470 (the
“2016 Patent Application”) as “Licensed Patents” under the Agreement;

 

WHEREAS, the parties also desire to treat any patent applications and patents
that may be Prosecuted and Maintained by LICENSOR claiming any invention (the
“2017 Invention”) described in that certain Georgia Tech Research Corporation
Invention Disclosure Form, titled “Targeted drug delivery methods using a
microneedle”, attached hereto as Appendix A and incorporated herein by reference
(collectively, the “2017 IDF-Related Patents”) as “Licensed Patents” under the
Agreement; and

 

WHEREAS, in connection with such advances, the parties hereto wish to make
certain changes to the Agreement.

 

NOW THEREFORE, in consideration of the promises, undertakings and covenants set
forth in this Third Amendment, the receipt and sufficiency of which are hereby
agreed and acknowledged, the parties agree as follows:

 

 

1.

2017 Invention Know-How and 2017 IDF-Related Patents.  

 

 

a.

Any techniques, technology, prototypes, data, methods, and other information
known to the Inventors of the 2017 IDF-Related Patents and owned by LICENSOR as
of the Third Amendment Effective Date that is reasonably necessary to practice
the 2017 IDF-Related Patents and that is disclosed but not claimed in a patent
or patent application shall, promptly following the Third Amendment Effective
Date, be (i) disclosed to COMPANY, and (ii) included as “Licensed Know-How”
under the Agreement.

 

 

b.

Any and all 2017 IDF-Related Patents and any rights, titles, or interests in or
to such 2017 IDF-Related Patents shall constitute “Licensed Patents” under the
Agreement.  Appendix B of the Agreement (as amended by the First Amendment and
Second Amendment) shall, without the need for any subsequent signatures by any
of the parties, be amended to include reference(s) to

 

--------------------------------------------------------------------------------

 

 

the 2017 IDF-Related Patents promptly following each applicable patent office
assigning a patent application serial number or patent serial number to such
2017 IDF-Related Patents.

 

 

2.

Additional License Fee. As consideration for the license granted to COMPANY with
respect to the 2017 IDF-Related Patents, COMPANY shall pay LICENSOR a license
fee in the amount of fifteen thousand ($15,000) Dollars within thirty (30) days
of the Third Amendment Effective Date.

 

 

3.

Deletion of Section 2.5.6.  The parties (i) acknowledge and agree that COMPANY
has fully and satisfactorily performed all of its obligations pursuant to
Section 2.5.6 of the Agreement, and (ii) agree that section 2.5.6 of the
Agreement is hereby deleted in its entirety.

 

4.

Representations and Warranties.  Subject to the disclaimers under the Agreement
(including, without limitation, the disclaimer set forth in Section 9.2 of the
Agreement), GTRC hereby represents that the representations set forth in Section
9.1 of the Agreement are complete and accurate with respect to the 2017
IDF-Related Patents and the Licensed Know-How described in Section 1.a of this
Third Amendment, as of the Third Amendment Effective Date.

 

 

5.

No Default.  Each Party acknowledges and agrees that as of the Third Amendment
Effective Date, to its actual knowledge,  no event has occurred, is continuing,
or would result from the  execution of this Third Amendment that constitutes a
breach of the Agreement.

 

 

6.

Miscellaneous.

 

 

6.1.

Defined Terms.  Capitalized terms undefined herein shall have the meaning
ascribed to them in the Agreement.

 

 

6.2.

No Other Amendment; Effectiveness.  Except as expressly amended herein, the
Agreement, as amended by the First Amendment and the Second Amendment, remain in
full force and effect according to their original terms.

 

 

6.3.

Governing Law.  This Third Amendment shall be construed under and governed by
the laws of the State of Georgia and the United States of America.

 

 

6.4.

Severability. All rights and restrictions contained herein may be exercised and
shall be applicable and binding only to the extent that they do not violate any
applicable laws and are intended to be limited to the extent necessary so that
they will not render the Agreement, as amended by this Third Amendment, illegal,
invalid, or unenforceable. If any provision or portion of any provision of this
Third Amendment, not essential to the commercial purpose of the Agreement, as
amended by this Third Amendment, shall be held to be, or to cause the Agreement,
as amended by this Third Amendment, to be illegal, invalid, or unenforceable by
a court of competent jurisdiction, it is the intention of the parties that the
remaining provisions or portions thereof shall constitute their agreement with
respect to the subject matter hereof, and all such remaining provisions, or
portions thereof, shall remain in full force and effect.  To the extent legally
permissible, any illegal, invalid or unenforceable provision of the Agreement,
as amended by this Third Amendment, shall be replaced by a valid provision which
shall implement the commercial purpose of the illegal, invalid, or unenforceable
provision.

 

 

6.5.

Counterparts. This Third Amendment may be executed electronically and in
counterparts, each of which is deemed an original, but all of which together
shall constitute one and the same instrument.

 

 

 

--------------------------------------------------------------------------------

 

Signature page follows




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Third Amendment to be executed
by their duly authorized representatives as of the Third Amendment Effective
Date.

 

EMORY UNIVERISTY

 

GEORGIA TECH RESEARCH CORPORATION

 

 

 

By: /s/ Todd Sherer, PhD, CLP

 

By: /s/Lauren Maclanahan

Name: Todd Sherer, PhD, CLP

 

Name: Lauren Maclanahan

Title: Asst VP Research & Exec Dir

 

Title: Sr Director

Date: March 29, 2018

 

Date: March 26, 2018

 

 

 

 

 

By: /s/ Kevin Wozniak

 

 

Name: Kevin Wozniak

 

 

Title:  Asst Sec, GTRC

 

 

Date:  March 26, 2018

 

 

 

CLEARSIDE BIOMEDICAL, INC.

 

 

 

 

 

By: /s/ Daniel H. White

 

 

Name: Daniel H. White

 

 

Title: President & CEO

 

 

Date: March 30, 2018

 

 

 

 

 

--------------------------------------------------------------------------------

 

APPENDIX A

 

Information Disclosure Form

 

 




 

--------------------------------------------------------------------------------

 

 

 